FILED
                           NOT FOR PUBLICATION                                MAY 06 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


CODY WILLIAM MARBLE,                             No. 14-35143

              Petitioner - Appellant,            D.C. No. 9:09-cv-00141-DWM

 v.
                                                 MEMORANDUM*
ATTORNEY GENERAL FOR THE
STATE OF MONTANA; MIKE
BATISTA, Director, Department of
Corrections,

              Respondents - Appellees.


                  Appeal from the United States District Court
                          for the District of Montana
                Donald W. Molloy, Senior District Judge, Presiding

                             Submitted May 4, 2015**
                               Seattle, Washington

Before: KLEINFELD, GOULD, and CHRISTEN, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Cody Marble, a Montana state prisoner, appeals the district court’s dismissal

of his 28 U.S.C. § 2254 habeas corpus petition as time barred by the 1-year statute

of limitations under the Antiterrorism and Effective Death Penalty Act. We affirm.

      1. We previously affirmed the decision of the district court that Marble’s

state habeas petition was not “properly filed” and therefore did not toll the 1-year

limitations period. See Marble v. Attorney Gen. of Mont., 542 F. App’x 559, 559

(9th Cir. 2013) (citing 28 U.S.C. § 2244(d)). We remanded for consideration only

of equitable tolling. Id. The district court’s prior decision on statutory tolling has

become the law of the case and must be followed in subsequent proceedings in this

case. See Herrington v. Cnty. of Sonoma, 12 F.3d 901, 904 (9th Cir. 1993).

      2. Turning to the issue of equitable tolling, Marble contends that he was

affirmatively misled by the Montana Supreme Court and thus should receive

equitable tolling for his untimely federal habeas petition. We disagree. To

establish that he was affirmatively misled, Marble must point to affirmative

inaccuracies in statements made to him by the Montana Supreme Court, not merely

to his “misunderstanding of accurate information.” See Ford v. Pliler, 590 F.3d

782, 788–89 (9th Cir. 2009); see also Sossa v. Diaz, 729 F.3d 1225, 1235 (9th Cir.

2013); United States v. Buckles, 647 F.3d 883, 892 (9th Cir. 2011). Marble did not




                                           2
show any affirmative misstatements made by the Montana Supreme Court, and was

not entitled to equitable tolling.

      AFFIRMED.




                                     3